Citation Nr: 0938077	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include on the basis of exposure 
to Agent Orange.

2.  Entitlement to service connection for hypertension, to 
include on a secondary basis.

3.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), rated as 30 percent 
disabling from January 5, 2006, to September 29, 2008, and as 
50 percent disabling from September 30, 2008.  

4.  Entitlement to an effective date earlier than January 5, 
2006, for a rating in excess of 10 percent for PTSD.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant and T. B.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In connection with his appeal, the Veteran testified at a 
teleconference hearing before the undersigned Veterans Law 
Judge in May 2009, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2008).  A transcript of the hearing is associated 
with the claims files.  During the hearing, the Veteran 
argued the issue of entitlement to a TDIU.  The Board has 
accepted the hearing transcript in lieu of a Form 9, and thus 
this issue is also on appeal.  Also during the hearing, the 
Veteran's representative noted that the Veteran had recently 
been diagnosed with diabetes and was filing a claim for 
service connection for this disability.  This matter is 
discussed in the REMAND that follows the order section of the 
decision.  

During the course of the Veteran's appeal regarding an 
increased rating for PTSD, the disability rating was 
increased to 50 percent effective September 30, 2008.  This 
action did not satisfy the Veteran's appeal.

The issues of entitlement to service connection for COPD and 
hypertension and entitlement to a TDIU are addressed in the 
Remand that follows the order section of this decision.


FINDINGS OF FACT

1.  During the period from January 5, 2006, to the present, 
the Veteran's PTSD has been productive of occupational and 
social impairment which most nearly approximates deficiencies 
in most areas.

2.  The Veteran's current claim for an increased rating was 
received on January 5, 2006; it was not factually 
ascertainable during the one year prior to January 5, 2006, 
that the Veteran was entitled to a rating in excess of 10 
percent for psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but 
not higher, for PTSD have been met from January 5, 2006, to 
the present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411 (2008).

2.  The criteria for an effective date earlier than January 
5, 2006, for a rating in excess of 10 percent for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  


The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in February 2006 and March 2006.  Although adequate 
notice was not provided until after the initial adjudication 
of the claims, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the receipt of all pertinent 
evidence, the originating agency readjudicated the claims.  
There is no reason to believe that any ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

With respect to the duty to assist, the Board notes that the 
Veteran has been afforded appropriate VA examinations.  In 
addition, the Veteran's service treatment records and 
pertinent VA and private medical records have been obtained 
to the extent possible.  The record reflects that the RO has 
made efforts to obtain records from the Giles Family 
Practice, which yielded no results.  Neither the Veteran nor 
his representative has identified any other outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

A 10 percent evaluation is warranted for PTSD productive of 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency, and ability to 
perform occupational tasks only during period of significant 
stress; or if symptoms are controlled by continuous 
medication. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Earlier Effective Date 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2008).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2008).  With 
regard to the terms "application" or "claim," the Board notes 
that once a formal claim for compensation has been allowed, 
receipt of a report of VA outpatient or hospital examination 
or admission to a VA hospital will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1) (2008); see also 38 C.F.R. § 3.155(a) 
(2008).  The Board further notes that VA has constructive 
knowledge of documents generated by VA medical facilities 
even if such records are not physically part of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  Otherwise, it will be the 
later of the date of receipt of claim or the date entitlement 
arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. § 
7105(b)(1) (West 2002); see also 38 C.F.R. §§ 20.200, 20.302 
(2008).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 
(2008).  38 C.F.R. § 3.104(a) (2008).  If a claimant wishes 
to reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Increased Rating for PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was originally granted service connection for 
PTSD in a September 2005 rating decision.  A 10 percent 
disability rating, effective April 25, 2002, was assigned at 
that time.  The Veteran filed the instant claim for an 
increase in January 2006.  He has appealed a March 2006 
rating decision that increased the disability rating to 30 
percent effective January 5, 2006.  During the course of his 
appeal, the disability rating was increased to 50 percent 
effective September 30, 2008.

The medical evidence of record pertinent to the period on 
appeal includes the report of a VA examination in February 
2006.  Upon examination, the Veteran indicated that he had no 
troubles performing his job and attended regularly up until 
his retirement in February 2006.  However, he did indicate he 
thought the job was "too much hassle" and that he disliked 
his supervisors and feared that he would retaliate against 
them or do something aggressive.  As for family relations, 
the Veteran reported that he got along with his wife, though 
he was somewhat irritable and isolative towards her.  He 
reported that he sometimes retreated from his children when 
they visited because he wanted to be alone, and that he had 
no real relationship with his siblings.  

A mental status examination revealed that the Veteran had a 
restricted affect and poor eye contact, but indicated no 
impairment of thought processes or communication, and no 
delusions or hallucinations.  Occasional suicidal ideation 
and some homicidal thoughts were noted.  The Veteran 
expressed that he had not had homicidal thoughts recently, 
and had no intent to harm anyone.  The Veteran was described 
as being oriented in all spheres, with good hygiene and no 
obsessive-compulsive behaviors.  He reported having a 
depressed mood about 50 percent of the time, with anxiety, 
hypervigilance, poor sleep, and intrusive memories.  

The Veteran was afforded another VA examination in July 2007.  
At that time, the Veteran revealed that he rarely left his 
home and avoided crowds.  He also indicated that he 
experienced difficulty concentrating and intrusive memories 
of Vietnam.  Upon examination, the Veteran was oriented in 
all spheres with poor eye contact.  His mood was anxious with 
congruent affect.  His assaultive and homicidal thoughts were 
referred to as aberrant.  There was no impairment of thought 
process or any delusions or hallucinations.  There was also 
no indication of significant memory impairment or obsessive 
compulsive behavior.  The examiner noted that the Veteran was 
visibly disturbed due to a thunderstorm during the 
examination, which the Veteran associated with his Vietnam 
experiences.  In sum, the examiner found that there was some 
marked deterioration of the Veteran's PTSD condition.

The Veteran attended another VA examination to evaluate the 
current severity of impairment resulting from his PTSD in 
September 2008.  At that time, the Veteran reported good 
relationships with his wife, children, and grandchildren.  He 
stated that he was most comfortable in his home, and spent 
most of his time by himself or with his wife.  Upon mental 
status examination, the Veteran's affect was broad, and he 
was slightly anxious.  There was no impairment of thoughts, 
delusions, or hallucinations, but the Veteran did report 
nightmares and intrusive thoughts.  The Veteran indicated 
that he had suicidal thoughts as much as 4 to 6 times per 
week.  He also indicated periodic homicidal and aggressive 
ideation, but denied intent to act on that aggression.  The 
Veteran's main complaint was of depressive symptoms such as a 
loss of interest in activities and loss of motivation.  He 
also reported symptoms of anxiety, particularly in crowds, 
due to his hypervigilance.  The examiner found the Veteran's 
impulse control to be adequate, and assigned a Global 
Assessment of Functioning (GAF) score of 55.  

The Veteran and his former co-worker, T. B., presented 
testimony at the teleconference hearing before the Board in 
May 2009.  The Veteran, through his representative, contended 
that he was only able to work at his previous job because of 
the isolative nature of his duties.  He feared that he would 
react aggressively to any increased interaction.  T. B. 
testified that he had known the Veteran for approximately 10 
years, as they worked together at a textile plant.  He said 
that on one occasion at work, he overhead the Veteran's 
supervisor telling other co-workers that the Veteran was very 
difficult to get along with and that he would be, "on his 
way out, one way or the other."

After careful consideration, the Board has determined that 
the Veteran is entitled to a 70 percent disability rating for 
PTSD for the entire period of this claim, as the functional 
impairment from the Veteran's PTSD more nearly approximates 
occupational and social impairment with deficiencies in most 
areas contemplated by the 70 percent rating.  Evidence from 
VA examinations in 2006, 2007, and 2008 indicates that the 
Veteran experiences frequent suicidal thoughts and occasional 
homicidal thoughts.  The Veteran also reports being very 
socially isolated and having no relationships outside of his 
family.  As far as functional impairment, these examinations 
as well as his hearing testimony also indicate that the 
Veteran retired from his job, at least in part, due to his 
PTSD symptoms of anger, irritability and aggression.  This 
evidence also indicates that the Veteran experiences 
depression, hypervigilance, startle response, and intrusive 
thoughts and nightmares.

With respect to the period prior to September 30, 2008, the 
Board notes that the symptomatology which supports a 70 
percent disability rating for the period subsequent to this 
date was also present for the entirety of the period on 
appeal.  VA examinations from 2007 and 2008 reveal that the 
Veteran has suffered from PTSD productive of suicidal and 
homicidal ideation, hypervigilance, anxiety, and depression 
affecting both work and social relationships.  Accordingly, 
the Board has determined that a 70 percent rating is in order 
for the period of this claim prior to and beginning September 
30, 2008.

The evidence does not show that the occupational and social 
impairment from the disability more nearly approximates the 
total occupational and social impairment contemplated by a 
100 percent rating during any period of the period on appeal.  
VA PTSD examinations do not demonstrate that the Veteran 
experiences any of the symptoms associated with a rating in 
excess of 70 percent, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or 
disorientation to time or place.  Moreover, while the record 
indicates some social impairment, the Veteran still reports 
good relationships with his wife, children, and 
grandchildren.

The Board has also considered the GAF score assigned to the 
Veteran during the period of this claim.  As noted above, the 
Veteran has been assigned GAF score of 55 based on the 
Veteran's PTSD symptomatology.  The GAF score is based on a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); See also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.  A score of 51 to 60 is assigned where there are 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  The GAF scores 
do not correlate to any specific rating.  The Board finds 
that the PTSD symptomatology discussed in the September 2008 
VA examination report is consistent with its decision to 
grant a 70 percent rating.  The examiner's assessment does 
not support the presence of total social and industrial 
impairment
In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the Veteran's 
PTSD most nearly approximates occupational and social 
impairment with deficiencies in most areas.  Accordingly, the 
Board concludes that the Veteran is entitled to a 70 percent 
rating, but not higher, for the entire rating period.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 70 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the Veteran's claim for a rating 
in excess of 70 percent, that doctrine is not applicable to 
the that claim.



Earlier Effective Date 

The Veteran also contends that he is entitled to an earlier 
effective date for an increased rating for his PTSD.  In a 
March 2006 statement, he argued that the effective date of 
his 30 percent disability rating should have been April 25, 
2002, the effective date of service connection, instead of 
January 5, 2006.  

For the reasons discussed below, the Board finds that the 
appropriate effective date for a rating in excess of 10 
percent for PTSD is not earlier than January 5, 2006.

In a September 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating for the condition.  The Veteran did not appeal this 
decision and has not alleged CUE in the decision.  Therefore, 
the Board cannot review the factual determination made by the 
RO in assigning the 10 percent disability rating in September 
2005.

None of the lay or medical evidence added to the record after 
the September 2005 rating decision shows that the Veteran's 
psychiatric disability increased in severity during the one 
year period prior to the date of receipt of the claim for an 
increased rating.  Moreover, the Veteran has not even alleged 
that the increase in severity occurred during that period.  
Therefore, the earliest possible effective date for the award 
of an increased rating is the date of receipt of the claim 
for increase, January 5, 2006.  Accordingly, his claim for an 
earlier effective date cannot be granted.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  




ORDER

The Board having determined that the Veteran's PTSD warrants 
a disability rating of 70 percent, but not higher, from 
January 5, 2006, to the present, the benefit sought on appeal 
is granted to this extent and subject to the criteria 
governing the award of monetary benefits.  

Entitlement to an effective date earlier than January 5, 
2006, for an increased rating for PTSD is denied.


REMAND

At the May 2009 teleconference hearing and in written 
argument, the Veteran's representative referred to studies 
supporting the existence of a relationship between depression 
and COPD and a relationship between PTSD and hypertension.  
Unfortunately, the representative did not submit the 
referenced studies.  He should be informed to do so and if 
necessary, the originating agency should assist the Veteran 
in obtaining a copy of the referenced articles.

As noted above, during the Veteran's May 2009 Board 
teleconference hearing, his representative indicated that the 
Veteran had recently been diagnosed with diabetes and was 
filing a claim for service connection for the disability.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The claim of 
entitlement to a TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  Since 
the Board has determined that further development is required 
before the Board decides the service connection issues on 
appeal and since the Veteran is also seeking service 
connection for diabetes mellitus, adjudication of the TDIU 
claim will be held in abeyance pending the outcome of the 
service connection claims.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
Veteran and his representative to submit 
a copy of the specific medical text that 
they believe support his claims for 
service connection for hypertension and 
COPD.  If necessary, the RO or the AMC 
should assist the Veteran and his 
representative in obtaining the material.

2.  The RO or the AMC should undertake 
all indicated development in response to 
the Veteran's claim for service 
connection for diabetes.  It should then 
adjudicate the claim and inform the 
Veteran of his appellate rights with 
respect to the decision.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
affording the Veteran appropriate VA 
examinations if competent evidence of a 
nexus between service or service-
connected disability and the Veteran's 
COPD and hypertension is received.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
service connection for COPD and 
hypertension and if it has not been 
rendered moot, the claim for a TDIU.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


